Exhibit 10.7

 

 

Loan: 030289971

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (“Second Amendment”) is made as of the
15th day of April, 2016 (“Closing Date”), by and between SOLOMONS BEACON INN
LIMITED PARTNERSHIP, a Maryland limited partnership (“Borrower”), TRS
Subsidiary, LLC, a Delaware limited liability company (the “Operating Lessee”),
and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY BANK OF
AMERICA MERRILL LYNCH TRUST 2013-C7, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2013-C7 (“Noteholder”).

RECITALS

A. Morgan Stanley Mortgage Capital Holdings LLC, a New York limited liability
company (“Original Lender”) extended credit and made a certain mortgage loan in
the original principal amount of THIRTY MILLION SIX HUNDRED TWENTY TWO THOUSAND
AND NO/100 DOLLARS ($30,622,000.00) to Borrower (the “Loan”) pursuant to that
certain Loan Agreement dated as of November 2, 2012 executed by Borrower,
Operating Lessee and Original Lender, as amended by First Amendment to Loan
Agreement dated as of January 3, 2013 (as heretofore amended, the “Loan
Agreement”) and evidenced by a Promissory Note in the amount of the Loan dated
as of November 2, 2012, executed by Borrower payable to Original Lender (the
“Note”).

B. Noteholder is the current owner holder of the Note, the Loan Agreement and
the other documents executed by Borrower and others from time to time in
connection with the Loan Agreement (the Note, the Loan Agreement and such other
documents are collectively referred to as the “Loan Documents”).

C. Pursuant to the Loan Agreement, Borrower is entitled to request a release of
one or more of the Individual Properties (as defined in the Loan Agreement),
conditioned on the satisfaction of certain conditions enumerated in Section 2.6
therein.  Borrower and Lender have agreed to amend and clarify the provisions of
Section 2.6 of the Loan Agreement.

TERMS

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, Borrower and
Noteholder agree as follows:

1. Defined Terms.  All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.





1

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

 

 



2. Recitals Incorporated.  The Recitals to this Second Amendment are hereby
incorporated into and made a part hereof as though fully set forth herein.

3. Amendments to Loan Agreement.  The Loan Agreement is hereby amended  by
adding the following as subsection (x) to Section 2.6(a) of the Loan Agreement:

“(x) Commencing with the Monthly Payment Date occurring after a Partial Release
and on each Monthly Payment Date thereafter for which a Partial Release occurred
in the prior calendar month (each such Monthly Payment Date occurring after a
Partial Release which occurred in the prior calendar month shall also be
referred to as a “Monthly Debt Service Payment Amount Adjustment Date”), the
Monthly Debt Service Payment Amount shall be adjusted to be a sum which would
fully amortize the Loan based upon (i) a principal amount of the Loan equal to
the unpaid principal amount of the Loan as of the Business Day immediately
preceding the applicable Monthly Debt Service Payment Amount Adjustment Date,
(ii) the Interest Rate, and (iii) an amortization period equal to two hundred
sixteen (216) calendar months less the number of calendar months which have
expired during the period commencing December 1, 2012 and ending on the Monthly
Payment Date immediately preceding the applicable Monthly Debt Service Payment
Amount Adjustment Date; provided, however, the first Monthly Debt Service
Payment Amount Adjustment Date shall occur no earlier than May 1, 2016”.

4. Expenses of Noteholder. Borrower hereby agrees to pay Noteholder on demand
all costs and expenses incurred by Noteholder in connection with the
preparation, negotiation and execution of this Second Amendment and the other
Loan Documents and/or other documents executed pursuant hereto and any and all
amendments, modifications and supplements thereto, including, without
limitation, the costs and fees of Noteholder's legal counsel.  Noteholder
acknowledges receipt of a $1,000.00 legal fee retainer.

5. Counterparts.  This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument.  It is
understood and agreed that photostatic or facsimile signatures of the original
signatures of this Second Amendment, and/or photostatic or facsimile copies of
this Second Amendment fully executed, shall be deemed an original for all
purposes.

6. Headings.  The headings and subheadings contained in the titling of this
Second Amendment and the schedules and exhibits hereto are intended to be used
for convenience only and shall not be deemed to be part of, or affect the
interpretation of, the provisions hereof or thereof.

7. Governing Law.  The performance and construction of this Second Amendment
shall be governed by the laws of the jurisdiction whose laws govern the Loan
Agreement.

[SIGNATURE PAGES FOLLOW]

 

2

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

 

 

IN WITNESS WHEREOF, Borrower and Noteholder have caused this agreement to be
signed and sealed the day and year first above written.

NOTEHOLDER:

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY BANK OF AMERICA
MERRILL LYNCH TRUST 2013-C7, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2013-C7

By:Midland Loan Services, a division of PNC Bank, National Association, its
Master Servicer

By:/s/ Gregory L. McFarland

Name:  Gregory L. McFarland

Title:    Senior Vice President





3

 

--------------------------------------------------------------------------------

 

Exhibit 10.7

 

 



BORROWER:

SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited partnership

By:SOLOMONS GP, LLC, a Delaware limited liability company, its general partner

By:/s/ Jeffrey W. Dougan

Name:  Jeffrey W. Dougan

Title:   Vice President

﻿

﻿

OPERATING LESSEE:

TRS SUBSIDIARY, LLC, a Delaware limited liability company

By:TRS LEASING, INC., a Virginia corporation, its sole member

By:/s/ Jeffrey W. Dougan

Name:  Jeffrey W. Dougan

Title:   Vice President

﻿

﻿

CONSENTED TO BY GUARANTOR;  GUARANTOR HEREBY CONFIRMS THAT THIS SECOND AMENDMENT
SHALL NOT AFFECT GUARANTOR’S OBLIGATIONS AND LIABILITIES UNDER THE LOAN
DOCUMENTS:

﻿

﻿

CONDOR HOSPITALITY TRUST, INC.,

a Maryland corporation, f/k/a/

SUPERTEL HOSPITALITY, INC.

﻿

﻿

By:/s/ Jeffrey W. Dougan

Name:  Jeffrey W. Dougan

Title:    Senior Vice President



4

 

--------------------------------------------------------------------------------